Name: Decision (EU, Euratom) 2019/163 of the Representatives of the Governments of the Member States of 1 February 2019 appointing Judges to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2019-02-04

 4.2.2019 EN Official Journal of the European Union L 32/5 DECISION (EU, Euratom) 2019/163 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 1 February 2019 appointing Judges to the General Court THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 23 Judges of the General Court are due to expire on 31 August 2019. Appointments to these posts should therefore be made for the period from 1 September 2019 to 31 August 2025. (2) It has been proposed that the terms of office of Mr StÃ ©phane GERVASONI, Ms Mariyana KANCHEVA, Mr Alexander KORNEZOV, Mr Ulf Ã BERG, Ms Inga REINE and Mr Fredrik SCHALIN should be renewed. (3) Furthermore, Article 48 of Protocol No 3 on the Statute of the Court of Justice of the European Union, as amended by Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council (1), provides that the General Court is to consist of two Judges per Member State as from 1 September 2019. Article 2(c) of that Regulation fixes the term of office of the nine additional Judges appointed from 1 September 2019 in such a way that the end of their term of office coincides with the partial replacements of the General Court which will take place on 1 September 2022 and 1 September 2025. (4) Ms Mirela STANCU and Mr Laurent TRUCHOT have been nominated for the posts of additional Judges of the General Court. (5) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr StÃ ©phane GERVASONI, Ms Mariyana KANCHEVA, Mr Alexander KORNEZOV, Mr Ulf Ã BERG, Ms Inga REINE, Mr Fredrik SCHALIN, Ms Mirela STANCU and Mr Laurent TRUCHOT to perform the duties of Judges of the General Court, HAVE ADOPTED THIS DECISION: Article 1 1. The following are hereby appointed Judges to the General Court for the period from 1 September 2019 to 31 August 2025:  Mr StÃ ©phane GERVASONI,  Ms Mariyana KANCHEVA,  Mr Alexander KORNEZOV,  Mr Ulf Ã BERG,  Ms Inga REINE,  Mr Fredrik SCHALIN,  Mr Laurent TRUCHOT. 2. Ms Mirela STANCU is hereby appointed Judge to the General Court for the period from 1 September 2019 to 31 August 2022. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 1 February 2019. The President L. ODOBESCU (1) Regulation (EU, Euratom) 2015/2422 of the European Parliament and of the Council of 16 December 2015 amending Protocol No 3 on the Statute of the Court of Justice of the European Union (OJ L 341, 24.12.2015, p. 14).